

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

RESTRICTED STOCK AWARD AGREEMENT






THIS RESTRICTED STOCK AWARD AGREEMENT (the "Agreement") entered into as of the
__ day of ______________, ____, by and between Urstadt Biddle Properties Inc., a
Maryland corporation (the "Company"), and ___________________________, an
individual employed by the Company (the "Participant").


WITNESSETH:




WHEREAS, the Company has adopted, through appropriate action of its Board of
Directors, the Urstadt Biddle Properties Inc. Amended and Restated Restricted
Stock Award Plan (as amended, the "Plan"); and


WHEREAS, the Company desires to grant a Restricted Stock Award to the
Participant under the Plan on the terms and conditions hereinafter set forth;
and


WHEREAS, the Participant desires to accept such Restricted Stock Award from the
Company subject to the terms and conditions of this Agreement and the Plan;


NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, and other good and valuable consideration, receipt of
which is hereby acknowledged, the Company and the Participant do mutually
covenant and agree as follows:




1. Grant of Restricted Stock. Subject to the terms and conditions hereinafter
set forth, the Participant is hereby granted a Restricted Stock Award of
(                                       ) Common Shares, par value $.01 per
share, and (                                    ) Class A Common Shares, par
value $.01 per share, of the Company (collectively the "Restricted Stock").


2. Issuance of Restricted Stock. The number of shares of Restricted Stock
granted under Section 1 hereof shall be recorded on the books of the Company in
the name of the Participant. The Company shall instruct its stock transfer agent
to place a stop transfer order on the Restricted Stock until such time as the
Restrictions thereon shall lapse. In the event that the Participant shall
forfeit all or any portion of the Restricted Stock, the shares which are
forfeited automatically shall be transferred back to the Company.


3.  Vesting. The Participant shall vest in the Restricted Stock Award granted
hereunder, and all Restrictions thereon shall lapse, upon the anniversary
[insert “fifth” through the “tenth” as instructed by the Compensation Committee]
of the date of grant hereunder if the Participant is still employed by the
Company on that date. Except as provided in Paragraph 4(b) and (c) below, prior
to such anniversary, [conform to above selection] no portion of the Restricted
Stock Award shall be vested.


--------------------------------------------------------------------------------







4. Termination of Employment During the Restricted Period. 


In the event that during the term of the Restricted Period the Participant’s
status as an employee of the Company terminates:
 

(a)  
for any reason other than death, Disability or Retirement, the Participant shall
forfeit any and all Restricted Stock Awards whose Restrictions have not lapsed;
or,




(b)  
by reason of death or Disability, the Restrictions on any and all Awards shall
lapse on the date of such termination; or,

 

(c)  
by reason of Retirement, all Awards shall continue to vest as if Retirement had
not occurred until such time as the Restrictions lapse; provided, however, that
(1) if Retirement occurs prior to the anniversary of the date of this Award
[make consistent with vesting period in Par. 3], then the total number of shares
subject to this Award shall be reduced to an amount equal to the total number of
shares subject to this Award multiplied by a fraction, the numerator of which
shall be equal to the number of months or partial months that have elapsed
between the date of this Award and the date of Retirement and the denominator of
which shall be [insert a number equal to the number of months in the vesting
period]; and (2) if the retired Participant, prior to the completion of any or
all Restricted Periods, accepts employment or provides services to any
organization other than the Company that is engaged primarily in the ownership
and/or management or brokerage of shopping centers in The New York - Northern
New Jersey - Long Island, NY-NJ-CT-PA, Metropolitan Statistical Area as defined
by the Bureau of Labor Statistics, the Participant will forfeit any and all
Restricted Stock Awards whose Restrictions have not lapsed.

 
5. Forfeiture. All shares of non-vested Restricted Stock shall be automatically
forfeited to the Company if the Board of Directors of the Company determines
that the Participant has breached a material contract obligation to the Company
including, without limitation, material provisions in any employment or
confidentiality agreement.


6. Rights to Dividends. Subject to the terms and conditions hereof, during the
Restricted Period the Participant shall have the right to receive any dividends
declared and other distributions paid with respect to the shares of Restricted
Stock as such are declared and paid to shareholders with respect to Common
Shares and Class A Common Shares of the Company generally.


7. Withholding Tax Liability. The Company shall have the right to withhold any
income or other taxes due upon transfer of shares to the Participant or the
lapse of Restrictions, including the right to withhold shares or sell shares
where appropriate.


--------------------------------------------------------------------------------





8. Transfer Restrictions. Except as provided by the resolutions adopted by the
Compensation Committee of the Board of Directors of the Company on November 6,
2002 (the “Resolutions”), the shares of Restricted Stock may not be transferred,
assigned, pledged, hypothecated or otherwise encumbered, and shall not be
subject to execution, attachment, garnishment or other similar legal processes.
In the event of a permitted Assignment pursuant to the Resolutions, the
Restricted Stock Award shall continue to be subject to all other terms and
conditions set forth in this Agreement. Except as aforesaid, upon any attempt to
transfer, assign, pledge, hypothecate or otherwise encumber or dispose of such
shares, the shares immediately shall be forfeited to the Company.
 
9. Construction; No Contract of Employment. Nothing contained in this Agreement,
nor the granting of the Restricted Stock Award hereunder, shall be construed as
giving the Participant or any other person any legal or equitable rights against
the Company or any subsidiary or any director, officer, employee or agent
thereof, except for those rights as are herein provided. Under no circumstances
shall this Agreement be construed as an express or implied contract of
continuing employment for the Participant, nor shall the Restricted Stock Award
granted hereunder in any manner obligate the Company, or any subsidiary or
affiliate of the Company, to continue the employment of the Participant.


10. Miscellaneous. This Agreement is subject to the terms and conditions of the
Plan, as the Plan may be from time to time amended. The provisions of the Plan
are incorporated herein by reference, and the capitalized terms used but
undefined herein shall have the same meanings as set forth in the Plan. The
Participant acknowledges receipt of a copy of the Plan and agrees to be bound by
all the terms and provisions thereof. Any inconsistency between this Agreement
and the Plan shall be resolved in favor of the Plan.






URSTADT BIDDLE PROPERTIES INC.






By________________________________
Name:  
Title:  




PARTICIPANT


___________________________________